DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The objection to the title is withdrawn due to the Applicant’s amendments.  The new title is acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    365
    99
    media_image1.png
    Greyscale
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (US 20160299692 A1) and further in view of (Bae, US 11048440 B2).
Claim 1. (Currently Amended) A memory device comprising:
a reception circuit configured to receive a target command from a memory controller that is outside the memory device and is operable to control the memory device, wherein the target command is a command that is intended for a memory device to execute;
a determination circuit in communication with the reception circuit and configured to determine whether or not the target command is inexecutable by the memory device; and
a response circuit in communication with the determination circuit to receive information from the determination circuit on whether or not the target command is inexecutable and configured to transmit a response message in response to a status-read command received from the memory controller to inform the memory controller regarding whether or not the target command is inexecutable,
wherein the determination circuit is configured to use a ready-busy state of the memory device to determine whether or not the target command is inexecutable,
wherein the ready-busy state includes a ready state, a first busy state and a second busy state, and
wherein the ready state indicates a state in which the memory device is ready to execute a command, the first busy state indicates a busy state in which a command is being executed and at least one of other commands is executable, and the second busy state indicates a busy state in which a command is being executed and all other commands are inexecutable. 

Referring to claims 1 and 10 and taking claim 1 as exemplary, Shirakawa teaches a memory device comprising:
a reception circuit configured to receive a target command from a memory controller that is outside the memory device and is operable to control the memory device, wherein the target command is a command that is intended for a memory device to execute ([Shirakawa Claim 9] A semiconductor memory device, comprising: a memory cell array; a cache that holds data transferred from the memory cell array; and a control circuit configured to output first information indicating whether or not access to the cache from outside the device is available and second information indicating whether or not a reservation for access to the cache from outside the device is available. [Shirakawa 0059] When the read is executed, the input-output circuit IOC receives a command C0, addresses A1 to A5, and a command C1, on the I/O line over the times t0 to t1. At the same time, the input-output circuit IOC receives WE which is shifted between a high level and a low level at specific timing. WE represents the timing for acquiring the signal on the I/O line. The input-output circuit IOC uses an edge of WE to recognize a break of the signal on the I/O line, and acquires the command C0, the addresses A1 to A5, and the command C1.);
Shirakawa teaches ([Shirakawa 0069] The conversion determination circuit), but does not explicitly teach command execution verification. 
Bae in view of Shirakawa teaches a determination circuit in communication with the reception circuit and configured to determine whether or not the target command is inexecutable by the memory device; and ([Bae Col 2 lines 23-26] determining whether a subcommand among a plurality of subcommands received from a memory controller is executable in a first busy state in which at least one of the plurality of subcommands are executable.)
a response circuit in communication with the determination circuit to receive information from the determination circuit on whether or not the target command is inexecutable and configured to transmit a response message in response to a status-read command received from the memory controller to inform the memory controller regarding whether or not the target command is inexecutable ([Bae Col 2 lines 13-34] When the subcommand processing circuit receives a subcommand from a memory controller in the first busy state, the subcommand processing circuit stores the subcommand in the subcommand storage circuit when the subcommand is executable after the first busy state is released. The subcommand stored in the subcommand storage circuit may be executed after the memory device is changed to the ready state.).
Shirakawa and Bae are analogous art because they are from the same field of endeavor in computer programming code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the memory device control of Shirakawa with the command validity determination of Bae. The reason or motivation for doing so would have been to ([Bae Col 1 lines 46-48] minimize the possibility of malfunction that may occur due to a change in the operation timing of the memory device). 
wherein the determination circuit is configured to use a ready-busy state of the memory device to determine whether or not the target command is inexecutable, ([Bae Col 10 lines 1-6] The subcommand processing circuit 112 may determine whether or not the subcommand received from the memory controller 120 is executable in the first busy state. As mentioned above in reference with FIG. 2, the memory device 110 may execute only a specific subcommand among all the subcommands in the first busy state.)
wherein the ready-busy state includes a ready state, a first busy state and a second busy state, and wherein the ready state indicates a state in which the memory device is ready to execute a command, the first busy state indicates a busy state in which a command is being executed and at least one of other commands is executable, and the second busy state indicates a busy state in which a command is being executed and all other commands are inexecutable. ([Bae Col 2 lines 8-12] The memory device may have one of a ready state in which the subcommands are executable, a first busy state in which at least one of the subcommands is executable, and a second busy state in which the subcommands are not executable.)
Claim 10 is a method variation of the device of claim 1 and is rejected using the same rationale. 

Referring to claims 2 and 11 and taking claim 2 as exemplary, Bae in view of Shirakawa teaches the memory device of claim 1, 
wherein the ready-busy state of the memory device is determined based on an internal busy-state value and an external busy- state value determined based on an operation performed by the memory device. ([Bae Col 12 lines 6-20] The external busy value “Ext. Busy” and the internal busy value “Ext. Busy” are values used to indicate the state of the memory device 110. 
In one example, if the external busy value “Ext. Busy” has a logic low value “Low”, the memory device 110 may be in a second busy state. If the external busy value “Ext. Busy” has a logic high value “High” and the internal busy value “Int. Busy” has a logic low value “Low”, the memory device 110 may be in the first busy state. If the external busy value “Ext. Busy” has a logic high “High” and the internal busy value “Int. Busy” has a logic high “High”, the memory device 110 may be ready.) 
Claim 11 is a method variation of the device of claim 2 and is rejected using the same rationale. 

Referring to claims 3 and 12 and taking claim 3 as exemplary, Shirakawa in view of Bae teaches the memory device of claim 2, wherein the response message includes a ready-busy field indicating the ready-busy state of the memory device and indicates whether or not the target command is inexecutable through the ready-busy field ([Shirakawa 0045] The control circuit CN outputs a signal indicating a state of the memory device 1 to the memory controller 2 via the input-output circuit IOC. The signal indicating this state includes cache busy signals CBUSY0 and CBUSY1. High level signals BUSY, CBUSY0, and CBUS1 indicate a ready state, and low level signals BUSY, CBUSY0, and CBUSY1 indicate a busy state. 
[Shirakawa 0115] FIG. 18 illustrates a second allocation example of the bits of the status data according to the third embodiment, and illustrates an example of a relationship between the information indicating states including a state indicated by the signals CBUSY and QCBUSY according to the second embodiment and the bits of the status data. I/O[0] to I/O[7] correspond to the bit in the status data output by the status read command used in the memory device 1 which may notify a state by using the signals CBUSY and QCBUSY as in the second embodiment, and respectively correspond to eight bits in the I/O line.).
Claim 12 is a method variation of the device of claim 3 and is rejected using the same rationale.

Referring to claims 4 and 13 and taking claim 4 as exemplary, Shirakawa in view of Bae teaches the memory device of claim 3, wherein, upon determination that the target command is inexecutable, the response circuit is configured to:
reset a first sub-field of the ready-busy field indicating the internal busy-state value of the memory device; and
set a second sub-field of the ready-busy field indicating the external busy-state value of the memory device ([Shirakawa 0110] Without using the dedicated pads 228, 229, and 241 as described above, notification of the signals CBUSY0, CBUSY1, QCBUSY, and CBUSY2 may be performed by status read. That is, as illustrated in FIG. 16, the memory device 1 outputs status data via the I/O line, when receiving a status read command. The status data includes a plurality of bits, for example eight bits. Information of the signals CBUSY0, CBUSY1, CBUSY, QCBUSY, and CBUSY2 is allocated to any one of the plurality of bits of the status data. FIG. 17 illustrates an allocation example of the bits of the status data according to the third embodiment, and illustrates an example of a relationship between the information indicating states including a state indicated by the signals CBUSY0 and CBUSY1 according to the first embodiment and the bits of the status data. I/O[0] to I/O[7] correspond to the bit in the status data output by the status read command used in the memory device 1 which may notify a state by using the signals CBUSY0 and CBUSY1 as in the first embodiment, and respectively correspond to eight bits in the I/O line.). 
Claim 13 is a method variation of the device of claim 4 and is rejected using the same rationale.

Referring to claims 5 and 14 and taking claim 5 as exemplary, Shirakawa in view of Bae teaches the memory device of claim 3, wherein the response circuit is configured to transmit another response message in response to a subsequent status-read command received from the memory controller ([Shirakawa 0120] The memory device according to the third embodiment is capable of notifying a state indicated by the signals CBUSY0 and CBUSY1 of the first embodiment or the signals CBUSY, QCBUSY, and CBUSY2 of the second embodiment by using the status read and the status data.). 
Claim 14 is a method variation of the device of claim 5 and is rejected using the same rationale.

Referring to claims 6 and 15 and taking claim 6 as exemplary, Shirakawa in view of Bae teaches the memory device of claim 3, wherein the response circuit is configured to, upon receipt of an error clear command from the memory controller, transmit another response message in response to a subsequent status-read command received from the memory controller ([Shirakawa 0070] If the reception of the subsequent read command input RCI1 is performed before the transfer of the address for a read command input RCI0 and two read target pages are coincident with each other, the conversion determination circuit 231 determines that the process of the read command inputs RCI0 and RCI1 is performed by means of the multi-plane read. In the multi-plane read, the planes PB0 and PB1 are controlled in synchronization with each other. For the synchronization starting from the address transfer, the core driver CDR suspends the process in the plane PB1, and waits for the start of the address transfer in the plane PB0. If the pump setup is completed, the core driver CDR transfer the respective read target addresses of the planes PB0 and PB1 to the address register in the corner regions 21-0 and 21-1, respectively at the same time. Next, the core driver CDR performs the core operations in the planes PB0 and PB1 at the same time, and reads the data to the data caches DCC0 and DCC1 of the respective planes PB0 and PB1. [Shirakawa 0071] Thereafter, the core driver CDR completes the read by performing the recovery of the pump. At the same time, the control circuit CN causes the signals CBUSY0 and CBUSY1 to be respectively in the busy state., and
wherein the error clear command is configured to make a request to the memory device for responding to the memory controller with the ready-busy state of the memory device through a response message to a status-read command. ([Shirakawa 0083] The stage B is a stage where a process instructed by the read instruction is executed in the memory device 1. The stage B is a stage where the read described with reference to FIGS. 5 to 7 is executed. The stage C is a stage of the data transfer from the memory device 1 to the memory controller 2. That is, the memory controller 2 first retrieves the data from the memory device 1 by issuing RE (read enable), as described with reference to FIGS. 5 to 7. As illustrated by a broken line in FIG. 8, the retrieved data is subjected to error correction using an error correction code (ECC) obtained by the program on the ROM 22 being executed by the processor 21, and then is held on the RAM 23.)
Claim 15 is a method variation of the device of claim 6 and is rejected using the same rationale.

Referring to claims 7 and 16 and taking claim 7 as exemplary, Bae in view of Shirakawa teaches the memory device of claim 2, wherein the response message includes a field or a value indicating whether or not the target command is inexecutable ([Bae Col 11 line 64-Col 12 line5] FIGS. 4A to 5B, the subcommand/data output value “subCMD/Data Out” indicates whether the memory device 110 receives the subcommand from the memory controller 120 or executes the data output. If the value “subCMD/Data Out” has a logic high value “High”, the memory device 110 receives the subcommand from the memory controller 120 or executes the data output. If the value “subCMD/Data Out” has a logic low value “Low”, the memory device 110 doesn't perform the operations described above.), and 
Further, Shirakawa teaches wherein the field or the value are set differently depending on a command code of the status-read command ([Shirakawa Claim 3] The device according to claim 2, wherein the status information is output from the controller as a series of bits in response to the status read command. [Claim 5] The device according to claim 1, wherein the status information comprises a first status bit indicating whether the first plane is ready or busy, a second status bit indicating whether the second plane is ready or busy, a third status bit indicating whether the first cache is in the ready state or busy state, a fourth status bit indicating whether the second cache is in the ready or busy state.). 
Claim 16 is a method variation of the device of claim 7 and is rejected using the same rationale.

Referring to claims 8 and 17 and taking claim 8 as exemplary, Bae in view of Shirakawa teaches the memory device of claim 1, wherein the response circuit is configured to transmit information on the target command to the memory controller in response to an information request command requesting information on the target command from the memory controller ([Bae Col 11 lines 34-46] In an embodiment, the subcommand for the read sensing operation and the sub command for the data output operation may correspond to one read command, which is transmitted from the host 50 to the memory controller 120. (i.e., information about the command is sent to the controller)
Alternatively, the host 50 may separately transmit a command for instructing the read sensing operation and a command for instructing the data output operation to the memory controller 120. In this case, the subcommand for instructing the read sensing operation may correspond to the command for instructing the read sensing operation. The subcommand for instructing the data output operation may correspond to the command for instructing the data output operation.)
Claim 17 is a method variation of the device of claim 8 and is rejected using the same rationale.

Referring to claims 9 and 18 and taking claim 9 as exemplary, Shirakawa in view of Bae teaches the memory device of claim 8, wherein the information on the target command comprises a command code of the target command and address information corresponding to the target command ([Shirakawa Claim 16] The device according to claim 9, wherein if the control circuit receives a status read command the control circuit outputs status data, and the status data includes the first information and the second information. [Shirakawa Claim 9] A semiconductor memory device, comprising: a memory cell array; a cache that holds data transferred from the memory cell array; and a control circuit configured to output first information indicating whether or not access to the cache from outside the device is available and second information indicating whether or not a reservation for access to the cache from outside the device is available.). 
Claim 18 is a method variation of the device of claim 9 and is rejected using the same rationale.

Referring to claim 19, Shirakawa in view of Bae teaches a memory system comprising: 
a memory device including memory cells for storing data; and 
a memory controller configured to provide a target command to control the memory device ([Shirakawa 0030] A memory controller which controls the memory device designates a single-plane read which is a read from one plane and multi-reads from the plurality of planes. In this manner, the memory device may perform the single-plane read and the multi-reads.), 
wherein the memory device is configured to: 
receive the target command from the memory controller ([Shirakawa Claim 9] A semiconductor memory device, comprising: a memory cell array; a cache that holds data transferred from the memory cell array; and a control circuit configured to output first information indicating whether or not access to the cache from outside the device is available and second information indicating whether or not a reservation for access to the cache from outside the device is available. [Shirakawa 0059] When the read is executed, the input-output circuit IOC receives a command C0, addresses A1 to A5, and a command C1, on the I/O line over the times t0 to t1. At the same time, the input-output circuit IOC receives WE which is shifted between a high level and a low level at specific timing. WE represents the timing for acquiring the signal on the I/O line. The input-output circuit IOC uses an edge of WE to recognize a break of the signal on the I/O line, and acquires the command C0, the addresses A1 to A5, and the command C1.); 
Shirakawa teaches ([Shirakawa 0069] The conversion determination circuit), but does not explicitly teach command execution verification. 
Bae teaches determine whether or not the target command is inexecutable ([Bae Col 2 lines 23-26] determining whether a subcommand among a plurality of subcommands received from a memory controller is executable in a first busy state in which at least one of the plurality of subcommands are executable.); and 
transmit a response message in response to a status-read command received from the memory controller to inform the memory controller regarding whether or not the target command is inexecutable. ([Bae Col 11 lines 34-46] In an embodiment, the subcommand for the read sensing operation and the sub command for the data output operation may correspond to one read command, which is transmitted from the host 50 to the memory controller 120. (i.e., information about the command is sent to the controller)
Alternatively, the host 50 may separately transmit a command for instructing the read sensing operation and a command for instructing the data output operation to the memory controller 120. In this case, the subcommand for instructing the read sensing operation may correspond to the command for instructing the read sensing operation. The subcommand for instructing the data output operation may correspond to the command for instructing the data output operation.)
Shirakawa and Bae are analogous art because they are from the same field of endeavor in computer programming code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the memory device control of Shirakawa with the command validity determination of Bae. The reason or motivation for doing so would have been to ([Bae Col 1 lines 46-48] minimize the possibility of malfunction that may occur due to a change in the operation timing of the memory device). 
wherein whether or not the target command is inexecutable is determined using a ready- busy state of the memory device, ([Bae Col 10 lines 1-6] The subcommand processing circuit 112 may determine whether or not the subcommand received from the memory controller 120 is executable in the first busy state. As mentioned above in reference with FIG. 2, the memory device 110 may execute only a specific subcommand among all the subcommands in the first busy state.)
wherein the ready-busy state includes a ready state, a first busy state and a second busy state, and wherein the ready state indicates a state in which the memory device is ready to execute a command, the first busy state indicates a busy state in which a command is being executed and at least one of other commands is executable, and the second busy state indicates a busy state in which a command is being executed and all other commands are inexecutable. ([Bae Col 2 lines 8-12] The memory device may have one of a ready state in which the subcommands are executable, a first busy state in which at least one of the subcommands is executable, and a second busy state in which the subcommands are not executable.)

Referring to claim 21, Bae in view of Shirakawa teaches the memory system of claim 19, wherein the ready-busy state of the memory device is determined based on an internal busy-state value and an external busy-state value determined based on an operation performed by the memory device. ([Bae Col 12 lines 6-20] The external busy value “Ext. Busy” and the internal busy value “Ext. Busy” are values used to indicate the state of the memory device 110. 
In one example, if the external busy value “Ext. Busy” has a logic low value “Low”, the memory device 110 may be in a second busy state. If the external busy value “Ext. Busy” has a logic high value “High” and the internal busy value “Int. Busy” has a logic low value “Low”, the memory device 110 may be in the first busy state. If the external busy value “Ext. Busy” has a logic high “High” and the internal busy value “Int. Busy” has a logic high “High”, the memory device 110 may be ready.)

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-2, 10-11, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 7:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        

/MICHAEL ALSIP/Primary Examiner, Art Unit 2136